HODGES, Justice.
Disciplinary action was filed against the respondent, Donald A. Hardey, for professional misconduct in committing certain act violative of Article IX of the Rules Creating & Controlling the Oklahoma Bar Association, adopted and promulgated by the Supreme Court of the State of Oklahoma.
A trial examiner was appointed and legal notice was sent by registered mail to the last known address of the respondent as shown on the official roster of the members of the Oklahoma Bar Association. The notice was returned unclaimed. Notice was also sent to two other addresses, but both were also returned unclaimed.
A hearing was set and conducted by the trial authority. The Oklahoma Bar Association was represented by counsel who presented evidence in support of the allegations of the complaint. Respondent did not appear and was not represented.
The trial authority found the evidence supported the allegations of the complaint and recommended to the court that the respondent be disbarred from the practice of law.
The evidence shows the respondent was employed by Mr. & Mrs. Gary L. Binkley to represent them in an action to recover damages for personal injuries sustained in an automobile accident. The respondent without knowledge, consent or permission of the Binkleys, settled the anticipated cause of action for $1,000.00. Upon receiving a draft for the $1,000.00 from an insurance company the respondent forged or caused to be forged the signatures of Mr. & Mrs. Binkley as an endorsement to the purported settlement check and converted the $1,000.00 to his own use and benefit.
The record also shows that respondent had previously received a private reprimand before the Board of Governors of the Oklahoma Bar Association as a result of his professional misconduct in an unrelated case.
We find the report of the trial authority is amply supported by the evidence and his findings and conclusions of law are approved and adopted herein.
The conduct of the respondent is an invidious violation of our Code of Professional Ethics and is an outrage against the legal profession warranting our imposition of a severe penalty. We therefore order the disbarment of the respondent, Donald A. Hardey, and order his name struck from the rolls of the Oklahoma Bar Association.
DAVISON, V. C. J., and WILLIAMS, JACKSON, IRWIN, LAVENDER, Mc-INERNEY and BARNES, JJ., concur.